Filed 3/16/22 P. v. Olloqui CA2/5

   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                        DIVISION FIVE


 THE PEOPLE,                                                   B310874

           Plaintiff and Respondent,                           (Los Angeles County
                                                               Super. Ct. No. BA314454-04)
           v.

 OSCAR OLLOQUI,

           Defendant and Appellant.


      APPEAL from an order of the Superior Court of Los
Angeles County, Mark Hanasono. Reversed and remanded.
      John Steinberg, under appointment by the Court of Appeal,
for Defendant and Appellant.
      Rob Bonta, Attorney General, Lance E. Winters, Chief
Assistant Attorney General, Susan Sullivan Pithey, Senior
Assistant Attorney General, Scott A. Taryle, Supervising Deputy
Attorney General, David A. Voet, Deputy Attorney General, for
Plaintiff and Respondent.
             ______________________________________
      Defendant and appellant Oscar Olloqui appeals the trial
court’s order denying his petition made pursuant to Penal Code
section 1170.95,1 which permits a person convicted under a felony
murder theory of liability to petition to have his murder
conviction vacated and be resentenced if the petitioner “is not the
actual killer, did not act with the intent to kill, or was not a
major participant in the underlying felony who acted with
reckless indifference to human life.” (Stats. 2018, ch. 1015, § 1,
subd. (f).) (People v. Martinez (2019) 31 Cal.App.5th 719, 723.)
       The issues on appeal are (1) whether the jury’s felony-
murder special circumstance finding (§ 190.2, subd. (a)(17)),
made before our Supreme Court decided People v. Banks (2015)
61 Cal.4th 788 (Banks) and People v. Clark (2016) 63 Cal.4th 522
(Clark) precludes Olloqui from making a prima facie showing of
eligibility under section 1170.95, or alternatively, (2) whether
this court may independently review the record to determine
whether substantial evidence supports the jury’s special
circumstance finding.
       We agree with Olloqui that the special circumstance
finding does not render him ineligible for resentencing, and that
this court may not independently review the special circumstance
finding to determine his eligibility for relief under section
1170.95. In Banks and Clark, our Supreme Court construed the
meanings of the terms “major participant” and “reckless
indifference to human life” more narrowly than courts had
previously, and the jury’s special circumstance finding here was
not made in accordance with this narrow construction. Further,


      1 Allfurther statutory references are to the Penal Code
unless otherwise indicated.




                                2
the question whether Olloqui committed murder as currently
defined in the Penal Code involves factual determinations that
must be made in the first instance by the trial court, pursuant to
the procedures set forth in section 1170.95. We reverse the trial
court’s order denying Olloqui’s petition and remand the matter
for further proceedings consistent with this opinion.

                         DISCUSSION

       Pursuant to section 1170.95, an offender must file a
petition in the sentencing court averring that: “(1) A complaint,
information, or indictment was filed against the petitioner that
allowed the prosecution to proceed under a theory of felony
murder, murder under the natural and probable consequences
doctrine or other theory under which malice is imputed to a
person based solely on that person’s participation in a crime, or
attempted murder under the natural and probable consequences
doctrine[;] [¶] (2) The petitioner was convicted of murder,
attempted murder, or manslaughter following a trial or accepted
a plea offer in lieu of a trial at which the petitioner could have
been convicted of murder or attempted murder[; and] [¶] (3) The
petitioner could not presently be convicted of murder or
attempted murder because of changes to Section 188 or 189 made
effective January 1, 2019. (§ 1170.95, subds. (a)(1)–(3); see also
§ 1170.95, subd. (b)(1)(A).) “Where the petition complies with
subdivision (b)’s three requirements, . . . the court proceeds to
subdivision (c) to assess whether the petitioner has made ‘a
prima facie showing’ for relief. (§ 1170.95, subd. (c).) [¶] If the
trial court determines that a prima facie showing for relief has
been made, the trial court issues an order to show cause, and




                                 3
then must hold a hearing . . . . At the hearing stage, ‘the burden
of proof shall be on the prosecution to prove, beyond a reasonable
doubt, that the petitioner is ineligible for resentencing.’
(§ 1170.95, subd. (d)(3).)” (People v. Lewis (2021)11 Cal.5th 952,
960 (Lewis).)2
       In this case, Olloqui was convicted by jury verdict of first
degree murder and other crimes in 2011, in connection with a
killing that occurred during commission of a burglary and
robbery.3 In 2019, Olloqui filed a facially sufficient section
1170.95 petition, and the trial court appointed counsel and
considered briefing. The trial court denied Olloqui’s petition in a
written order, finding that Olloqui was precluded from relief as a
matter of law by the jury’s pre-Banks and Clark special
circumstance finding.
      It is undisputed that Olloqui was prosecuted under a felony
murder theory of liability. The victim was shot to death during
the commission of a burglary and robbery, and the jury did not
make a finding that Olloqui personally used a firearm. Olloqui is
thus eligible to seek vacatur of his murder conviction at a hearing
as provided in section 1170.95, subdivision (d)(3), unless the
record establishes as a matter of law that he was a major


      2 On October 5, 2021, the governor signed Senate Bill No.
775, which amended section 1170.95 effective January 1, 2022.
The amendments do not affect the analysis necessary to resolve
the instant appeal.
      3 We omit the factual details of the crimes, as they are not
relevant to our decision. In 2014, another panel of this division
issued a decision on direct appeal that, in relevant part, affirmed
the murder conviction at issue in Olloqui’s instant petition.
(People v. Olloqui (Jul 7, 2014, B248998) [nonpub. opn.].)




                                  4
participant in the underlying felony who acted with reckless
indifference to human life. (§§ 1170.95, subd. (a)(3) and 189,
subd. (e)(3).)
       The People argue that the true finding on the
robbery/murder special circumstance made by the jury in 2011
precludes Olloqui from eligibility because, in so finding, the jury
necessarily found that Olloqui was a major participant in the
underlying felony who acted with reckless indifference to human
life, as section 190.2, subdivision (d) requires. Olloqui argues
that, because the jury’s special circumstance finding was made
several years before the Supreme Court decided Banks, supra, 61
Cal.4th 788 and Clark, supra, 63 Cal.4th 522, which redefined
the terms “major participant” and “reckless indifference to
human life,” the special circumstance finding cannot preclude
relief under section 1170.95.
       The Courts of Appeal are in disagreement regarding
whether a felony murder special circumstance precludes
eligibility under section 1170.95, and the issue is currently
pending before the Supreme Court. (People v. Strong, review
granted March 10, 2021, S266606.) In the absence of a decision
by the Supreme Court, we reject the People’s argument that the
jury’s pre-Banks and Clark special circumstance finding
precludes eligibility for resentencing under section 1170.95. We
have explained that “[i]n their wording, the requirements for a
special circumstance finding are . . . identical to the requirements
for felony murder, as it is currently defined. However, in [Banks
and Clark], our Supreme Court ‘construed the meanings of
“major participant” and “reckless indifference to human life” “in a
significantly different, and narrower manner than courts had
previously.” ([People v. ]Torres [(2020) ]46 Cal.App.5th [1168,]




                                 5
1179 [abrogated on another ground in Lewis, supra, 11 Cal.5th
952].)’ ([People v.] Smith[ (2020)] 49 Cal.App.5th [85,] 93
[abrogated on another ground in Lewis, supra, 11 Cal.5th 952].)
Where a special circumstance finding was made before Banks
and Clark, the terms ‘major participant’ and ‘reckless
indifference’ underlying that finding have significantly different
meanings than these terms have for purposes of convicting a
defendant of murder pursuant to section 189, subdivision (e)(3),
as amended by Senate Bill 1437. As a consequence, a pre-Banks
and Clark special circumstance finding cannot preclude eligibility
for relief under . . . section 1170.95[, subdivision (c),] . . . because
the factual issues that the jury was asked to resolve in a trial
that occurred before Banks and Clark were decided are not the
same factual issues our Supreme Court has since identified as
controlling.” (People v. York (2020) 54 Cal.App.5th 250, 258, fn.
omitted (York), abrogated on another ground in Lewis, supra, 11
Cal.5th 952.) The People offer no persuasive reason for us to
abandon our prior holdings.
       We also reject the People’s alternative argument: that this
court may affirm the trial court’s summary denial of the section
1170.95 petition by independently reviewing the record to
determine whether substantial evidence supports the jury’s
special circumstance finding. The People note that such a review
presents a purely legal question. (See In re Miller (2017) 14
Cal.App.5th 960, 980 [sufficiency of the evidence supporting a
jury’s special circumstance finding “is not a ‘routine’ claim of
insufficient evidence” and “does not require resolution of disputed
facts; the facts are a given, they are just legally insufficient under
section 190.2 as elucidated in Banks and Clark”].) But section
1170.95 does not contemplate evaluation of special circumstance




                                   6
findings; it concerns murder convictions. (See York, supra, 54
Cal.App.5th at p. 260; People v. Harris (2021) 60 Cal.App.5th 939,
956–957, review granted Apr. 28, 2021, S267802, abrogated on
another ground in Lewis, supra, 11 Cal.5th 952.) As our Supreme
Court recently emphasized, “the prima facie inquiry under
subdivision (c) is limited . . . . ‘“[T]he court takes petitioner’s
factual allegations as true and makes a preliminary assessment
regarding whether the petitioner would be entitled to relief if his
or her factual allegations were proved. If so, the court must issue
an order to show cause.”’ ([People v. ]Drayton[ (2020)] 47
Cal.App.5th [965,] 978, quoting Cal. Rules of Court, rule
4.551(c)(1)).)” (Lewis, supra, at p. 971.) Nothing in the language
of section 1170.95 indicates that the Legislature intended that a
legal analysis of the sufficiency of a special circumstance be
conducted as part of this preliminary assessment, or as part of
our appellate review. Although the Supreme Court has not
addressed this issue, its recent precedent supports our conclusion
that the inquiry consists of a straightforward consultation of the
record of conviction that does not include ancillary legal analysis.
       Here, it cannot be determined from the record of conviction
that Olloqui is ineligible for relief without evaluating the facts; he
has therefore made a prima facie showing of entitlement. The
trial court must issue an order to show cause and hold a hearing,
at which it may evaluate new and/or additional evidence offered
by the parties as well as record facts. (§ 1170.95, subds. (c) &
(d).)




                                  7
                         DISPOSITION

     We reverse the trial court’s order denying Olloqui’s section
1170.95 petition and remand for the court to issue an order to
show cause and hold a hearing in conformance with this opinion.




                                      MOOR, J.



      We concur:




                   RUBIN, P. J.




                   KIM, J.




                                  8